Name: Commission Implementing Regulation (EU) 2018/709 of 14 May 2018 amending Implementing Regulation (EU) No 809/2014 as regards the labels requirement pertaining to the aid applications concerning the areas used for the production of hemp
 Type: Implementing Regulation
 Subject Matter: economic policy;  marketing;  plant product;  agricultural policy;  technology and technical regulations;  cooperation policy;  cultivation of agricultural land
 Date Published: nan

 15.5.2018 EN Official Journal of the European Union L 119/29 COMMISSION IMPLEMENTING REGULATION (EU) 2018/709 of 14 May 2018 amending Implementing Regulation (EU) No 809/2014 as regards the labels requirement pertaining to the aid applications concerning the areas used for the production of hemp THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 78, first subparagraph, point (b) thereof, Whereas: (1) Pursuant to point (c) of the first subparagraph of Article 17(7) of Commission Implementing Regulation (EU) No 809/2014 (2), the single application has to contain, for areas used for the production of hemp, the official labels used on the packaging of the seeds in accordance with Council Directive 2002/57/EC (3). (2) Article 9(1) of Commission Delegated Regulation (EU) No 639/2014 (4) as amended by Commission Delegated Regulation (EU) 2018/707 (5) includes an alternative certification of hemp seed in the case of conservation varieties according to Commission Directive 2008/62/EC (6). (3) It is therefore appropriate to amend point (c) of the first subparagraph of Article 17(7) of Implementing Regulation (EU) No 809/2014 and specify the documents to be admitted as official labels in the case of conservation varieties certified according to Directive 2008/62/EC. (4) Implementing Regulation (EU) No 809/2014 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct payments, HAS ADOPTED THIS REGULATION: Article 1 In the first subparagraph of Article 17(7) of Implementing Regulation (EU) No 809/2014, point (c) is replaced by the following: (c) the official labels used on the packaging of the seeds in accordance with Council Directive 2002/57/EC (*1), and in particular Article 12 thereof, or any other document recognised as equivalent by the Member State; or, in the case of conservation varieties certified in accordance with Commission Directive 2008/62/EC (*2), the supplier's labels or the printed or stamped notice used on the packaging of the seeds of conservation varieties as referred to in Article 18 of that Directive. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) No 809/2014 of 17 July 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the integrated administration and control system, rural development measures and cross compliance (OJ L 227, 31.7.2014, p. 69). (3) Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (OJ L 193, 20.7.2002, p. 74). (4) Commission Delegated Regulation (EU) No 639/2014 of 11 March 2014 supplementing Regulation (EU) No 1307/2013 of the European Parliament and of the Council establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and amending Annex X to that Regulation (OJ L 181, 20.6.2014, p. 1). (5) Commission Delegated Regulation (EU) 2018/707 of 28 February 2018 amending Delegated Regulation (EU) No 639/2014 as regards the eligibility criteria for support for hemp under the basic payment scheme and certain requirements in respect of voluntary coupled support (see page 1 of this Official Journal). (6) Commission Directive 2008/62/EC of 20 June 2008 providing for certain derogations for acceptance of agricultural landraces and varieties which are naturally adapted to the local and regional conditions and threatened by genetic erosion and for marketing of seed and seed potatoes of those landraces and varieties (OJ L 162, 21.6.2008, p. 13).